Citation Nr: 1452916	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1975 to September 1979, with additional service in the reserve component.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the case lies with the RO in Nashville, Tennessee.

The November 2008 rating decision denied the Veteran's original claims for service connection for bilateral hearing loss and tinnitus.  In June 2009, the Veteran submitted a written statement wherein he requested his claims for hearing loss and tinnitus be re-evaluated.  The RO interpreted this as a petition to reopen the issues of entitlement to service connection for hearing loss and tinnitus.  See 38 C.F.R. § 3.156.  Subsequently, the RO issued a March 2010 rating decision which denied reopening these issues deciding that new and material evidence has not been received.  However, as the June 2009 statement was received within the one year period to appeal the November 2008 rating decision, the Board construes it as a timely notice of disagreement (NOD) to that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  A substantive appeal was received within 60 days of issuance of a statement of the case.  As such, the issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are characterized as listed on the title page of this decision.

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA with regard to the claim of service connection for tinnitus.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his tinnitus is related to acoustic trauma in service from exposure to noise from blowing brakes by air hoses and artillery firings.  Specifically, he reports that he served as a wheeled vehicle mechanic in an engineering unit and in an artillery unit in Korea.  Service personnel records confirm that he served as a Wheeled Vehicle Mechanic with the Company B 76th Engineering Battalion at Fort Meade, Maryland and that he served with the HHB 1/15 Field Artillery 2nd Infantry Division in Korea, from June 1977 to June 1978.  His reported noise exposure in service is consistent with the circumstances of his service and therefore, military acoustic trauma is conceded in this case.  See 38 U.S.C.A. § 1154.

In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for tinnitus.  Service treatment records reflect complaints of left ear pain and swelling, with a notation of ear infection, in July and August 1977.  The Veteran also complained of hearing loss and buzzing in the ear.

The record includes a February 2008 opinion letter from a private otolaryngologist, Raymond Ruberg, D.O.  Dr. Ruberg indicated that in his medical opinion, the Veteran's present diagnosis of tinnitus is related to "injury, disease, or event occurring during the [V]eteran's military service," due to exposure to field artillery.  It was noted that copies of the Veteran's military records were reviewed.

The Veteran underwent a VA audiology examination in July 2008.  The examiner stated that the claims file was reviewed.  The examiner noted that in-service clinical care notes showed treatment for left ear infection and there were also notes from a private physician from a recent visit indicating hearing loss and tinnitus.  The Veteran complained of constant left, worse than right, tinnitus, which was present since the ear infection in service.  The examiner stated that 

Although there is evidence of left ear infection in service, to my knowledge, the tinnitus, if it was caused by that, should have resolved once the ear infection resolved.  In addition, there is no evidence of left ear hearing loss at [the Veteran's] discharge.  As such, I cannot resolve the tinnitus issue without resort to speculation.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is also "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

In this case, the medical evidence of record shows a reported history of tinnitus, and current complaints of tinnitus. Regarding the etiology, the July 2008 VA examiner's opinion is inconclusive as to the claimed relationship between the Veteran's current tinnitus and in-service noise exposure.  However, Dr. Ruberg opined that the Veteran's present diagnosis of tinnitus was related to "injury, disease, or event occurring during the [V]eteran's military service," due to exposure to field artillery.  It is not clear, however, whether Dr. Ruberg had the opportunity to review the Veteran's complete medical history, as embodied in the Veteran's claims file, including the service and post-service treatment records.  Also, no rationale was provided to support this opinion.

Because the medical opinions of records are inadequate, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is consistent with his service treatment records and the circumstances of his service, including noise exposure, and therefore, is credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus now.

While the medical evidence of record linking the Veteran's tinnitus to military service is not sufficient, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.

REMAND

As discussed above, the Veteran contends that his hearing loss is related to acoustic trauma in service from noise exposure while serving as a wheeled vehicle mechanic and in an artillery unit, and his military acoustic trauma is conceded in this case.  

In regard to the claim of service connection for bilateral hearing loss disability, the July 2008 VA audiological examination report reflects that the Veteran was diagnosed with mild sloping to severe sensorineural hearing loss in both ears.  Hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385 (2014). 

The examiner stated that "[b]ased on the fact that the veteran's hearing was normal at his discharge physical examination, and the evidence that his hearing worsened during a long period of occupational noise exposure after service, in my opinion, the hearing loss is not caused by or related to military noise exposure."  

To that effect, a June 1979 separation examination shows that he had the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
-
30
LEFT
15
15
20
-
10

However, the Board finds that the July 2008 VA medical opinion is inadequate.  See Barr, 21 Vet. App. at 311 (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

Initially, the Board notes that the absence of hearing loss at that time of service separation is not fatal to a claim for service connection, unless a late onset of hearing loss is not medically plausible.  38 C.F.R. § 3.385 does not preclude service connection for hearing loss that first met the regulation's requirements after service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159-60. 

Further, the Board notes that the 25 and 30 decibel auditory thresholds on the right side at the 2000 and 4000 Hz levels, respectively, constitute impaired hearing.  Normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  Thus, the Veteran's June 1979 separation examination reflects that he had some degree of hearing loss in his right ear during service.

Consequently, the July 2008 VA examiner's statements that the Veteran's hearing was normal during service was incorrect and her opinion as to the etiology of the Veteran's bilateral hearing disability was, in part, based on an inaccurate factual premise (i.e. that the Veteran had normal hearing during service.)  Therefore, the Board finds that a new examination and clinical opinion is necessary to ascertain the etiology of the Veteran's bilateral hearing loss disability.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the VA Medical Center in Mountain Home, Tennessee and any associated outpatient clinics dated from December 2010 to the present.  All records and/or responses received should be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.

2.  Forward the Veteran's claims file to the VA examiner who conducted the July 2008 VA audiological examination, if available.

If the July 2008 VA examiner is not available, forward the Veteran's claims file to an examiner who is a specialist in audiology.  After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether the Veteran's bilateral hearing loss disability is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include his conceded military noise exposure, and report of a June 1979 separation examination which showed impaired right ear hearing.

In rendering the requested opinion and rationale, the examiner must note that the fact that the Veteran's left ear in-service examination was within normal limits is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

The examiner must also note that applicable case law establishes that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensely v. Brown, 5 Vet. App. 155, 157 (1993).  In this regard, the examiner is requested to specifically address the audiometric findings on the Veteran's June 1979 separation physical audiogram and explain the clinical significance of the June 1979 separation physical report.

All opinions must be supported by complete rationale.

If the reviewing clinician deems additional examination of the Veteran is necessary in order to render the requested opinion, such examination should be scheduled.

3.  After completing the above, readjudicate the issue of entitlement to service connection for bilateral hearing loss disability.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


